Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on January 20, 2022.  The Applicant’s Request for Reconsideration has been received and entered.  
Claims 1-13 and 15 are currently pending and have been examined.  Claims 1, 3, and 15 have been amended.  
The previous rejection of claims 1-13 and 15 under 35 USC 112(b) has been withdrawn.



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022, has been entered.
 

Response to Arguments
The previous rejection of claims 1-13 and 15 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments and arguments.  The Examiner notes Applicants’ assertion in the reply filed January 20, 2022, that the computer that participates in the blockchain network is intended to be a positively recited element of the apparatus of claim 1 and the system of claim 15.
Applicants’ arguments regarding the rejections under 35 USC 102(a)(2) and 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0318329 A1 to Castinado et al. (hereinafter “Castinado”), in view of US 10,810,651 B2 to Ohara (hereinafter “Ohara”).
Claim 1:  Castinado discloses “real-time (or near real-time) processing of computing events that are triggered by a threshold level being met by data detected at Internet-of-Things devices and, in response to meeting the threshold, communicating an event processing request to a real-time event-mediating channel.”  (See Castinado, at least Abstract).  Castinado further discloses that 
a processor configured to generate a transaction including an ordering processing program that places an order of a consumable item that satisfies a predetermined condition for electronic equipment that is a management target…(See Castinado, at least FIGs. 1-2 and associated text, first and second event facilitators are connected to the blockchain nodes; para. [0038],event commitment records are stored in the blockchain; event commitment records include smart contracts which have been formed between two users requiring resource transfer between two different resource depositories; the event commitment records include authentication and authorization associated with performing the computing event, i.e., authentication and authorization represent a predetermined condition that is satisfied;  blockchain nodes include computers, databases, datastores operably connected with one another; para. [0062], event commitment record is sent by the event facilitator to the IoT device and includes the smart contract; FIG. 5 and associated text, Internet-of-Things Communication Device includes processor 506; FIGs. 3-4 and associated text, IoT device is connected to the real-time payment clearinghouse over the 
the processor being further configured to transmit the generated transaction to the blockchain network to store the ordering processing program as a smart contract in a blockchain, with the ordering processing program being executed by a computer that participates in the blockchain network and manages the electronic equipment to place the order of the consumable item for the electronic equipment…(See Castinado, at least FIGs. 1-2 and associated text, first and second event facilitators are connected to the blockchain nodes; para. [0038],event commitment records are stored in the blockchain; event commitment records include smart contract which have been formed between two users requiring resource transfer between two different resource depositories; blockchain nodes include computers, databases, datastores operably connected with one another; para. [0062], event commitment record is sent by the event facilitator to the IoT device and includes the smart contract; FIG. 5 and associated text, Internet-of-Things Communication Device includes processor 506; FIGs. 3-4 and associated text, IoT device is connected to the real-time payment clearinghouse over the network; real-time payment clearinghouse is connected to the blockchain network through financial accounts; para. [0057], IoT device is a device that has a consumable product such as a printer that consumes ink; sensor in printer monitors .
Castinado does not expressly disclose that the order is placed by sending to an ordering destination a request for shipping the consumable item.
However, Ohara discloses an apparatus configured to “acquire consumable item information including remaining amount information about a remaining amount of a consumable item.”  (See Ohara, at least Abstract).  Ohara further discloses that the order is placed by sending to an ordering destination a request for shipping the consumable item (See Ohara, at least col. 4, lines 45-67, management server analyzes the consumable item information received from the printer and determines that the order condition is met; management server orders the consumable item and transmits order information to the shipping server; order information includes the type of the consumable item information that is an order target, the unique information of the printer that corresponds to the consumable item that is an order target, and an order request; shipping server receives the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability that the order is placed by sending to an ordering destination a request for shipping the consumable item as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 2:  The combination of Castinado and Ohara discloses all the limitations of claim 1 discussed above.
Castinado further discloses wherein the processor generates a transaction including an agreement management program that manages information on contents of an agreement for determining a detail to place the order of the consumable item (See Castinado, at least FIGs. 3-4 and associated text, IoT device is connected to the real-time payment clearinghouse over the network; real-time payment clearinghouse is connected to the blockchain network through .
Claim 3:  The combination of Castinado and Ohara discloses all the limitations of claim 2 discussed above.
Castinado does not expressly disclose wherein the ordering processing program  places the order of the consumable item with the ordering destination, which is indicated by ordering destination information, and the ordering destination information is managed by the ordering processing program or the agreement management program.
However, Ohara discloses wherein the ordering processing program places the order of the consumable item with the ordering destination, which is indicated by ordering destination information (See Ohara, at least col. 4, lines 45-67, management server analyzes the consumable item information received from the printer and determines that the order condition is met; management server orders the consumable item and transmits order information to the shipping server; order information includes the type of the consumable item information that is an order target, the unique information of the printer that corresponds to the consumable item that is an order target, and an order request; shipping server receives the order request and stores the delivery destination information about the delivery destination of the consumable item that is the order target; , and the ordering destination information is managed by the ordering processing program or the agreement management program (See Ohara, at least col. 4, lines 45-67, delivery destination information is managed by both the management server and the shipping server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability wherein the ordering processing program  places the order of the consumable item with the ordering destination, which is indicated by ordering destination information, and the ordering destination information is managed by the ordering processing program or the agreement management program as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 4:  The combination of Castinado and Ohara discloses all the limitations of claim 3 discussed above.
Castinado does not expressly disclose wherein the ordering destination information is information indicating a sales agent of the electronic equipment.
However, Ohara discloses wherein the ordering destination information is information indicating a sales agent of the electronic equipment (See Ohara, at least col. 4, lines 45-67, order information received from the management server includes the unique information of the printer; FIG. 3 and associated text, model number of printer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability wherein the ordering destination information is information indicating a sales agent of the electronic equipment as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 5:  The combination of Castinado and Ohara discloses all the limitations of claim 1 discussed above.
Castinado does not expressly disclose wherein the processor generates a transaction including a remaining quantity collection program that collects data on a status of use of the consumable item for the electronic equipment.
However, Ohara discloses wherein the processor generates a transaction including a remaining quantity collection program that collects data on a status of use of the consumable item for the electronic equipment (See Ohara, at least col. 10, lines 33-43, management server receives consumable item information from printer including remaining amount information that corresponds to the remaining amount in the ink cartridge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability wherein the processor generates a transaction including a remaining quantity collection program that collects data on a status of use of the consumable item for the electronic equipment as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 6:  The combination of Castinado and Ohara discloses all the limitations of claim 2 discussed above.
Castinado does not expressly disclose wherein the processor generates a transaction including a remaining quantity collection program that collects data on a status of use of the consumable item for the electronic equipment, and the remaining quantity collection program is activated by the agreement management program according to a given schedule
However, Ohara discloses wherein the processor generates a transaction including a remaining quantity collection program that collects data on a status of use of the consumable item for the electronic equipment (See Ohara, at least col. 10, lines 33-43, management server receives consumable item information from printer including remaining amount information that corresponds to the remaining amount in the ink cartridge), and the remaining quantity collection program is activated by the agreement management program according to a given schedule (See Ohara, at least col. 3, lines 45-55, management server transmits a consumable item information notification request to the printer at a predetermined timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability wherein the processor generates a transaction including a remaining quantity collection program that collects data on a status of use of the consumable item for the electronic equipment, and the remaining quantity collection program is activated by the agreement management program according to a given schedule 
Claim 7:  The combination of Castinado and Ohara discloses all the limitations of claim 5 discussed above.
Castinado does not expressly disclose wherein the processor generates a transaction including a remaining quantity computation program that performs remaining quantity computation based on the data on the status of the use of the consumable item, and the remaining quantity computation program is activated by the remaining quantity collection program.
However, Ohara discloses wherein the processor generates a transaction including a remaining quantity computation program that performs remaining quantity computation based on the data on the status of the use of the consumable item (See Ohara, at least col. 10, lines 33-43, management server receives consumable item information from printer including remaining amount information that corresponds to the remaining amount in the ink cartridge), and the remaining quantity computation program is activated by the remaining quantity collection program (See Ohara, at least col. 3, lines 45-55, management server transmits a consumable item information notification request to the printer at a predetermined timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability wherein the processor generates a transaction including a remaining quantity computation program that performs remaining quantity computation based on the data on the status of the use of the consumable item, and the remaining quantity computation program is activated by the remaining quantity collection program as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 8:  The combination of Castinado and Ohara discloses all the limitations of claim 7 discussed above.
Castinado does not expressly disclose wherein the ordering processing program is activated by the remaining quantity computation program.
However, Ohara discloses wherein the ordering processing program is activated by the remaining quantity computation program (See Ohara, at least col. 4, lines 45-67, management server analyzes the consumable item information received from the printer and determines that the order condition is met; management server orders the consumable item and transmits order information to the shipping server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability wherein the ordering processing program is activated by the remaining quantity computation program as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 
Claim 9:  The combination of Castinado and Ohara discloses all the limitations of claim 1 discussed above.
Castinado does not expressly disclose wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item.
However, Ohara discloses wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item (See Ohara, at least col. 4, lines 45-67, management server analyzes the consumable item information received from the printer and determines that the order condition is met; management server orders the consumable item and transmits order information to the shipping server; FIG. 3 and associated text; col. 7, lines 33-45, order index is a percentage of remaining ink amount and/or a physical remaining ink amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 10:  The combination of Castinado and Ohara discloses all the limitations of claim 2 discussed above.
Castinado does not expressly disclose wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item, and the warning state verification program is activated by the agreement management program according to a given schedule.
However, Ohara discloses wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item (See Ohara, at least col. 4, lines 45-67, management server analyzes the consumable item information received from the printer and determines that the order condition is met; management server orders the consumable item and transmits order information to the shipping server; FIG. 3 and associated text; col. 7, lines 33-45, order index is a percentage of remaining , and the warning state verification program is activated by the agreement management program according to a given schedule (See Ohara, at least col. 3, lines 45-55, management server transmits a consumable item information notification request to the printer at a predetermined timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item, and the warning state verification program is activated by the agreement management program according to a given schedule as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 11:  The combination of Castinado and Ohara discloses all the limitations of claim 9 discussed above.
Castinado does not expressly disclose wherein the ordering processing program is activated by the warning state verification program.
However, Ohara discloses wherein the ordering processing program is activated by the warning state verification program (See Ohara, at least col. 4, lines 45-67, management server analyzes the consumable item information received from the printer and determines that the order condition is met; management server orders the consumable item and transmits order information to the shipping server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability wherein the ordering processing program is activated by the warning state verification program as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 12:  The combination of Castinado and Ohara discloses all the limitations of claim 1 discussed above.
Castinado further discloses wherein the ordering processing program writes ordering data which includes an expense that occurs by placing an order, into the blockchain (See Castinado, at least para. [0055], upon initiating a payment fund/transfer event (i.e., the payment/fund transfer request is received by the clearinghouse from the IoT device) the first user becomes obligated to pay the  and the processor generates a transaction including a billing processing program that determines a billing amount, based on the ordering data written into the blockchain (See Castinado, at least para. [0055], second user as the receiving participant receives a communication acknowledging payment and requesting the second user to accept payment following similar user authentication requirements, i.e., the second user would also have to authenticate his/her identity in order for the payment to be authenticated by the blockchain).
Claim 13:  The combination of Castinado and Ohara discloses all the limitations of claim 12 discussed above.
Castinado further discloses wherein the processor generates a transaction including a charging program that charges a corresponding agreement account the billing amount determined by the billing processing program (See Castinado, at least para. [0055], upon initiating a payment fund/transfer event (i.e., the payment/fund transfer request is received by the clearinghouse from the IoT device) the first user becomes obligated to pay the amount of the interaction; the interaction cannot be canceled by the first user following initiation and transmission of the payment/fund transfer request; para. [0054], first user authenticates his/her identity in order for the payment/fund transfer request to be authenticated by the blockchain; second user as the receiving participant , and the charging program is activated by the billing processing program (See Castinado, at least para. [0055], upon initiating a payment fund/transfer event (i.e., the payment/fund transfer request is received by the clearinghouse from the IoT device) the first user becomes obligated to pay the amount of the interaction; clearinghouse directs the payment to the appropriate financial institution associated with the receiving participant).
Claim 15:  Castinado discloses:
 a providing apparatus configured to communicate with a blockchain network (See Castinado, at least FIGs. 1-2 and associated text, first and second event facilitators are connected to the blockchain nodes, the providing apparatus including:
a processor configured to generate a transaction including an ordering processing program that places an order of a consumable item that satisfies a predetermined condition for electronic equipment that is a management target…(See Castinado, at least FIGs. 1-2 and ,  the processor being further configured to transmit the generated transaction to the blockchain network to store the ordering processing program as a smart contract in a blockchain (See Castinado, at least FIGs. 1-2 and associated text, first and second event facilitators are connected to the blockchain nodes; para. [0038],event commitment records are stored in the blockchain; event commitment records include smart contract which have been formed between two users requiring resource ; and 
a computer that participates in the blockchain network and manages the electronic equipment, the computer acquiring the ordering processing program stored in the blockchain and executing the ordering processing program to place the order of the consumable item for the electronic equipment…(See Castinado, at least FIGs. 1-2 and associated text, first and second event facilitators are connected to the blockchain nodes; para. [0038],event commitment records are stored in the blockchain; event commitment records include smart contract which have been formed between two users requiring resource transfer between two different resource depositories; blockchain nodes include computers, databases, datastores operably connected with one another; para. [0062], event commitment record is sent by the event facilitator to the IoT device and includes the smart contract; FIG. 5 and associated text, Internet-of-Things Communication Device includes processor 506; FIGs. 3-4 and associated text, IoT device is connected to the real-time payment clearinghouse over the network; real-time payment clearinghouse is connected to the blockchain network through financial accounts; para. [0057], IoT device is a device that has a consumable product such as a printer that consumes ink; .
Castinado does not expressly disclose that the order is placed by sending to an ordering destination a request for shipping the consumable item.
However, Ohara discloses that the order is placed by sending to an ordering destination a request for shipping the consumable item (See Ohara, at least col. 4, lines 45-67, management server analyzes the consumable item information received from the printer and determines that the order condition is met; management server orders the consumable item and transmits order information to the shipping server; order information includes the type of the consumable item information that is an order target, the unique information of the printer that corresponds to the consumable item that is an order target, and an order request; shipping server receives the order request and stores the delivery destination information about the delivery destination of the consumable item that .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability that the order is placed by sending to an ordering destination a request for shipping the consumable item as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625